Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The following is a Non-Final Office Action.  Claims 1-20 are currently pending and have been rejected below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/22 has been entered.

Response to Amendment
Applicant’s amendments are acknowledged.   

Response to Arguments
With respect to the 35 USC 101 rejection: Based on the final limitation of claims 1, 19, and 20 - the claim as a whole integrates the mental processes and certain methods of organizing human activity into a practical application. Thus, the claims are eligible because they are not directed to the recited judicial exception. Accordingly 35 U.S.C. 101 rejections are withdrawn in light of 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”).
Applicant’s Arguments with respect to amendments have been fully considered but are moot in view of reevaluation of Knight in view of Jardine (See Updated 103 Rejection).    Dodelson and Mullings have also added for Claims 10 and 13, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-12, and 14-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Knight (2017/0323243) in view of Jardine (2012/0060166).  

Regarding Claim 1, Knight discloses: A method for electronically monitoring officer context change and accumulating corresponding form completion times and providing an indication thereof, (Figure 1, 0020-0024) the method comprising:
receiving, at an electronic processor of a computing device, (Figure 1), a first context status change associated with an officer changing status from a first particular status to a second particular status, wherein the second particular status is associated with one or more particular information forms required for completion by the officer as a result of the officer obtaining the second particular status, wherein the second particular status includes the police officer being assigned to respond to a particular incident of a particular incident type,
(0056, 0060- A mentee may access and/or edit a wide range of information about his/her mentorships via selection of the mentee dashboard option 304, which causes a mentee dashboard page and/or window to be provided to a display device for viewing by the mentee. …For example, highly time sensitive or urgent alerts may be displayed with a red indicator (Example: Second Particular Status) and somewhat less time sensitive or non-urgent alerts may be displayed with a yellow indicator.  In some embodiments, red alerts (Example: Second Particular Status) may appear on the mentee dashboard 304 when, for example, a mentee submits a supervision form for a mentor to sign (First context status change- the first particular status would be idle or waiting for the form- before it was submitted; 
the high v. low time-sensitivity or urgency of the form characterizes the type of incident (highly sensitive; urgent)) 
Examiner notes based on mentor’s dashboard (0022) reciting, “red alerts may appear on the dashboard 104 when, for example, a mentee submits a supervision form for the mentor to sign” Examiner interprets 0056 above (mentee’s dashboard) as intended to recite “a mentor submits a supervision form for a mentee to sign”; 
Based on 0017 – mentees are interpreted as “officers” because they are “RBTs, BCBAs, and/or BCaBAs maintaining their respective certification(s).” 
0017- The subject invention may be configured to assist both mentors and mentees with managing and coordinating one or more mentorship opportunities. In some instances, mentors may be Board Certified Behavior Analysts who are mentoring individuals (mentees) who are pursuing their BCaBA and/or BCBA accreditation and/or mentoring RBTs, BCBAs, and/or BCaBAs that are maintaining their respective certification(s). 
identifying, by the electronic processor via access to an electronically stored status to form mapping, the one or more particular information forms; (See Above – red alert (status)-supervision form (form))  
determining, by the electronic processor via access to an electronically stored time completion indication associated with each of the one or more particular information forms, a particular time required by the officer to complete the one or more particular information forms (0018, 0076- the scheduled mentorship meetings (with a time/duration) are associated to the supervision forms) 
adding, by the electronic processor, the particular time to a total forms completion accumulation value particularly associated with the officer that represents an estimate of an amount of time that the police officer will need to spend filling out incomplete information forms that the officer needs to complete for incidents to which the officer has responded (0076-0080, Figure 7A, BCBA Experience Supervisor Form:  “Supervisory Meeting Dates & Durations” populates dates and durations of assigned appointments (mentorship meetings); a first duration would accumulate a time value for completing forms for the assigned appointments; 0057- under BRI- the user clicking or snoozing the notification of a form (responding))
subsequently providing, by the electronic processor, an indication of the total forms completion accumulation value to one or both of the officer and a dispatcher associated with the officer.  (0051-0052, 0080, Figure 7A – both mentee and mentor (dispatcher) viewing the supervision form (with duration of the scheduled supervision meetings)   
Knight does not explicitly state the incidents were responded to during at least a current shift. 
Jardine, “Day Management Using an Integrated Calendar” discloses a user dragging a slider to increase a time available to complete a task for a current day (ie. a shift)  (0045, Figure 14).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to associate Jardine’s current day (shift) to Knight’s responding, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Knight does not explicitly state:  
Jardine discloses: 
determining an earliest predicted time at which the officer will be able to complete the one or more particular information forms by adding at least the total forms completion accumulation value to a current time; (Figure 14, 0045 - dragging a slider to the future to increase the time available to complete a task for the current day; “…this informs a user how late he or she must work in order to hold all events and completed all highlighted tasks…”; “update website” as an example of a task requiring a form))
displaying, in a calendar application at a mobile computing device associated with the officer, a moving horizontal indicator line that moves vertically to indicate the earliest predicted time, wherein the earliest predicted time exceeds the current time by at least the total forms completion accumulation value.  (Figure 16, 0047-in the calendar view (left-hand column), the horizontal line, in the box of a last appointment would vertically change as the last appointment was added or changed; Figure 14, 0045 - the dragging of a slider would increase the time available for completing a task after the current time (interpreted as exceeding the current time by at least the total forms completion accumulation value))   
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to associate Jardine’s earliest predicted time determination and moving horizontal line to Knight’s total forms completion accumulation value, providing an indication of the time scheduled for a task, helping a user plan on how late they must work to complete all tasks before the end of a day. (Figure 14-16, 0045-0047).
Further it is noted while Knight does not expressly teach the specific type of officer (ie. police) as recited in claims 1-20, these differences are only found in the non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific type of officer used.  Further, the structural elements remain the same regardless of the type of terms utilized.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP  2106.

Regarding Claim 2, Knight in view of Jardine discloses: The method of claim 1, Knight further discloses:  further comprising: accessing, by the electronic processor, an electronic scheduling database associated with the officer; identifying, via the electronic scheduling database, the appointments associated with the officer and one or more appointment blocks (0004-In some embodiments, a calendar may be provided to the mentee.  The calendar may include one or more appointments associated with a date on the calendar and the appointment may relate to at least one of the goals.) 
Knight does not explicitly state.  Jardine discloses:  
accessing, by the electronic processor, an electronic scheduling database associated with the officer and identifying, via the electronic scheduling database, an end-of-shift time associated with the officer (0045(bottom),Figure 14, Figure 16- slider bar length indicates “how late user must work” (end of shift); based on Figure 16, the slider bar length is associated to a current time) 
comparing, by the electronic processor, the total forms completion accumulation value with a remaining time from a current time to the end-of-shift time associated with the officer;  and when the total forms completion accumulation value approaches within one to sixty minutes of or is less than the remaining time, causing a notification to be provided to the officer indicative of the total forms completion accumulation value approaching within one to sixty minutes of or being less than the remaining time. (Figure 14 and 16- before the last task starting time is reached in the slider, the slider remaining time would be greater than the last task (total forms completion accumulation value)) 
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to associate Jardine’s tracking of the total forms accumulation value and remaining time to Knight’s in view of Jardine’s scheduled appointments, helping task management (Figure 14), helping view remaining tasks and verify how late a user must work to complete all tasks before the end of a day (Figure 14, 0045). 

Regarding Claim 3, Knight in view of Jardine discloses The method of claim 1, further comprising:
accessing, by the electronic processor, an electronic scheduling database associated with the officer; identifying, via the electronic scheduling database, the appointments associated with the officer and one or more appointment blocks (0004-In some embodiments, a calendar may be provided to the mentee.  The calendar may include one or more appointments associated with a date on the calendar and the appointment may relate to at least one of the goals.)
Knight does not explicitly state: Jardine discloses: 
identifying, via the electronic scheduling database, an end-of-shift time associated with the officer and one or more intervening appointment blocks between a current time and the end- of-shift time; (Figure 14; based on Figure 16, the slider bar length is associated to a time at end of work shift; 0045(bottom) – the “Huy Report” appointment (example of intervening appointment block) (or any appointment during day as time passes))
subtracting the one or more intervening appointment blocks from a difference between the current time and the end-of-shift time associated with officer to determine a remaining time;  (Figure 14 – the time remaining to the right of the middle circle on slider after “Huy Report” appointment is completed) (or any appointment during day as time passes))
comparing, by the electronic processor, the total forms completion accumulation value with the remaining time;   when the total forms completion accumulation value approaches within one to sixty minutes of or equals the remaining time, causing a notification to be provided to the officer indicative of the total forms completion accumulation value approaching within one to sixty minutes of or equaling the remaining time. (Figure 14 and 16- as the last task starting time is reached in the slider, the slider remaining time would become equal to the duration of the last task (total forms completion accumulation value))  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to associate Jardine’s tracking of the total forms accumulation value and remaining shift time to Knight’s in view of Jardine’s scheduled appointments, helping task management (Figure 14), helping confirm the tasks remaining and how late a user must work before the end of a day (Figure 14, 0045). 

Regarding Claim 4, Knight in view of Jardine discloses The method of claim 3, wherein identifying, via the electronic scheduling database, the one or more intervening appointment blocks between the current time and the end-of-shift time comprises accessing personal appointment blocks associated with the officer and agency appointment blocks of an agency that the officer belongs to. (0004-In some embodiments, a calendar may be provided to the mentee.  The calendar may include one or more appointments associated with a date on the calendar and the appointment may relate to at least one of the goals.; See Figure 6 – appointment associated with supervisor and accreditation program (agency)) 

Regarding Claim 5, Knight in view of Jardine discloses The method of claim 1, further comprising prioritizing the one or more particular information forms for completion by the officer such that a first one of the particular information forms is prioritized higher than a second one of the particular information forms because the first one includes form fields that are also included in a third one of the particular information forms, while the second one does not include form fields that are included in the third one (0050, 0056, 0076- the supervision form submitted with a mentor’s signature came from (has same form fields) as a blank one with the same fields, and is a “red alert” (0056);  the other supervision forms not coming from this blank template (not submitted) would have lower priority) 

Regarding Claim 6, Knight in view of Jardine discloses The method of claim 1, further comprising prioritizing the one or more particular information forms for completion by the officer based on an identity of roles of other users that need the one or more particular information forms to be completed in order to complete their own second particular information forms.  (0056, 0022, 0060  –red alerts; both mentee and mentor (supervisor) need to sign the form) 

Regarding Claim 7, Knight in view of Jardine discloses The method of claim 6, wherein the identity of roles of other users includes at least one selected from a group consisting of a supervisor, a direct report, and an equivalent level role. (0056, 0022, 0060  –red alerts; both mentee and mentor (supervisor) need to sign the form)

Regarding Claim 8, Knight in view of Jardine discloses The method of claim 1, further comprising prioritizing the one or more particular information forms for completion by the officer based on an estimate completion time for each of the one or more particular information forms, the one or more particular information forms having lower estimated completion times being higher prioritized than the one or more particular information forms having higher estimated completion times.(0022, 0056, 0060 – red  alerts;  For example, highly time sensitive or urgent alerts may be displayed with a red indicator and somewhat less time sensitive or non-urgent alerts may be displayed with a yellow indicator.  In some embodiments, red alerts may appear on the dashboard 104 when, for example, a mentee submits a supervision form for the mentor to sign)

Regarding Claim 9, Knight in view of Jardine discloses The method of claim 1, further comprising detecting, by the electronic processor, a second context status change associated with the officer changing status from the second particular status to a third particular status that indicates that the officer is available or idle, [0050] signing the form; after signing the form, the officer would be available or idle again;
0050- On some occasions, a form is sent to a mentee for verification.  The
mentee may then complete and verify his or her part of the form.  The mentee
may then sign and submits the form). 
Knight does not explicitly state:  Jardine discloses:   
and responsively:  accessing, by the electronic processor, an electronic scheduling database associated with the officer; (Figure 16 , 0047 – task list, calendar)
identifying, via the scheduling database, an intervening available time between a current time and a next intervening appointment block or between the current time and an end-of-shift time associated with the officer(Figure 16 , 0047 – free time slots available)
identifying, by the electronic processor, which of the one or more particular information forms can be completed by the officer in the intervening available time; and
causing, by the electronic processor, a notification to be provided to the officer to complete the identified one or more particular information forms that can be completed by the officer in the intervening available time (Figure 16 , 0047 – three of the tasks may be accommodated into calendar (ex. Update website)) It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to associate Jardine’s identifying an available time and notification that a form can be completed to Knight’s in view of Jardine’s officer availability, helping optimize tasks that can be performed before the end of a shift. (Figure 16, 0047).

Regarding Claim 11, Knight in view of Jardine discloses The method of claim 10, wherein the step of identifying, via access to the electronically stored status to form mapping, the one or more particular information forms comprises:
identifying the one or more particular information forms required for an incident having the particular incident type. (See Citations in Claim 1 - 0056-red alerts may appear on the mentee dashboard 304 when, for example, a mentee submits a supervision form for a mentor to sign  (incident type))

Regarding Claim 12, Knight in view of Jardine discloses The method of claim 11, wherein the step of determining, via access to the electronically stored time completion indication associated with each of the one or more particular information forms, the particular time required by the officer to complete the one or more particular information forms comprises at least one selected from a group consisting of (i) extracting the particular time from metadata embedded within retrieved copies of the one or more particular information forms, (ii) retrieving the particular time from the electronically stored status to form mapping, and (iii) retrieving the particular time from a form completion database separate from the electronically stored status to form mapping. (0018, 0076- the scheduled mentorship meetings (indicating the time) are associated to the supervision forms)
 
Regarding Claim 14, Knight in view of Jardine discloses The method of claim 1, wherein the particular time is determined based on a stored configured time to complete the one or more particular information forms. (0018, 0076- the scheduled mentorship meetings (indicating the time) are associated to the supervision forms)

Regarding Claim 15, Knight in view of Jardine discloses The method of claim 1, wherein the particular time is determined by eliminating overlapping form fields of the one or more particular information forms and any other forms for any other secondary context status changes detected associated with the officer and subsequently auto-populating the overlapping form fields when a first one of the overlapping form fields is populated. (0018, 0076- pre-populated supervision forms are associated to the mentorship meetings assigned or scheduled in the mentee’s calendar;  
[0049] In some instances, the supervision forms may pull data directly from the mentee's calendar, mentee's assignments, mentee's goals, etc. Supervision forms may also pull data from the mentor's information such as from the mentor's calendar, assignments, goals, forms, etc.)
 
Regarding Claim 16, Knight in view of Jardine discloses The method of claim 1.  Knight does not explicitly state:  wherein subsequently causing providing the indication of the total form completion accumulation value to the officer comprises providing a visual or audio output at a mobile computing device associated with the officer setting forth a value of the total forms completion accumulation value.  (0076-0080- the dates and durations of assigned appointments (mentorship meetings) are tracked and populated by Figure 7A, BCBA Experience Supervisor Form:  “Supervisory Meeting Dates & Durations” (viewed by mentee); a first duration would accumulate a time value of completing the supervision forms)

Regarding Claim 17, Knight in view of Jardine discloses The method of claim 1. Knight does not explicitly state: Jardine discloses: wherein subsequently providing the indication of the total form completion accumulation value to the officer comprises updating the calendar application to indicate one or more time blocks indicative of the total forms completion accumulation value. (Figure 16 –integrated task list and calendar; the allocated time blocks in the calendar)  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to associate Jardine’s updated time blocks in a calendar to Knight’s total form completion accumulation value, helping task management (Figure 14), helping confirm remaining tasks and how late a user must work to complete all tasks before the end of a day (Figure 14, 0045). 

Regarding Claim 18, Knight in view of Jardine discloses The method of claim 1. Knight does not explicitly states; Jardine discloses: wherein subsequently providing the indication of the total form completion accumulation value to the officer comprises 
when the moving horizontal indicator line approaches within one to sixty minutes or equals an indicated end-of-shift time in the calendar application, causing a notification to be provided to the officer indicative of the earliest predicted time at which the officer will be able to complete the one or more particular information forms approaching or equaling the indicated end-of-shift time. (Figure 16, 0047 –ending time of last appointment (near 60 minutes of ending time of shift); the appointment shows the duration block of that task (earliest predicted time) It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Knight’s in view of Jardine’s form accumulation value to include Jardine’s horizontal indicator line, helping confirm remaining tasks and how late a user must work to complete the remaining tasks before the end of a day (Figure 16, 14, 0045). 

Claims 19-20 stand rejected based on the same citations and rationale as Claim 1 Above. 

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Knight (2017/0323243) in view of Jardine (2012/0060166) in view of Dodelson (2009/0311657).

Regarding Claim 10, Knight in view of Jardine discloses The method of claim 1, wherein the first particular status is an idle or available state, (With respect to the form - the first status would have been idle, or waiting for the form before it was submitted [0050] signing the form; On some occasions, a form is sent to a mentee for verification.  The mentee may then complete and verify his or her part of the form.  The mentee may then sign and submits the form)). Knight does not explicitly state wherein the particular incident type comprises a robbery, a moving violation, a car accident, or a domestic disturbance.
Dodelson, “Providing Differentiated Content Based On Skill Level,” discloses customizing a lesson “in accordance with a user's non-adjusted skill level(s)”; “disruptive home” is a condition that affects the skill level; an adjusted skill level is associated to a “length of time spent answering the question” (ie. time of a task); 
(0067, 0097-
[0067] The evaluator also may reject either the completed lesson(s) for one or more users and/or the adjusted skill level(s) provided by the system. The evaluator may consider conditions regarding a user's learning environment that are not available to the system 100. For example, the evaluator may be aware of a disruptive home, a loss of a user's family member, an emergency situation, and the like. If the evaluator does not accept the adjusted skill levels provided by the system 100, at step 246, the system 100 may prepare a new lesson customized to each user in accordance with each user's non-adjusted skill level(s). 
[0097], Figure 5C-  Another lesson exercise is an essay question 514 presented in FIG. 5C. The user may complete the essay in the area 516 provided. While the user is entering his or her answer 516, the system 100 may analyze the answer to re-assess the skill level of the user in real time. An aspect of the embodiment includes analyzing the content of the answer 516 by vocabulary, word frequency, length of the answer 516, sentence length, and length of time spent answering the essay question 514. Another embodiment of the present invention includes the system 100 postponing the analysis of the user's answer 516 after the user submits the answer 516 in its entirety as complete.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Knight’s incident type time-sensitivity to include Dodelson’s domestic disturbance, helping customize the task time of a user based on a level (0002, 0097), “helping customize learning content for a user while also aligning with appropriate education standards” (0012) 

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Knight (2017/0323243) in view of Jardine (2012/0060166) in view of Mullings (2014/0278686).

Regarding Claim 13, Knight in view of Jardine discloses The method of claim 1. Knight does not explicitly state:  wherein the particular time is determined based on a stored calculated historical average for a plurality of other officers to complete the one or more particular information forms.  Mullings, “Automatic Task Time Estimation and Scheduling,” discloses this limitation (0081- If the processor fails to locate historical data for the same media item category under the participant, or fails to locate any historical data under the participant, then it can look to a pool of alternative participants who share at least one characteristic with the participant. This one characteristic may be age, educational background, class, school, gender, et al. The characteristic may be determined based on some user input. The user may also designate more than one characteristic(s) in order to gather more relevant historical data. For example, the user may pick a pool of alternative participants that have the same age and the same educational background. Once the pool is chosen, the alternative participants may form a class of participants that can provide historical data against which the processor can determine the average rate for the original participant to complete the component task associated with a media item.) It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to associate Mullins’ historical average for a class of participants to Knight’s in view of Jardine’s time required to complete the form, helping estimate a user’s task time based on similar users data when historical data for the user is not available (0001, 0081) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 8560378    “System And Method Of Reviewing And Producing Documents”     5(55)-6(13) – Prioritizing documents:  
By grouping related documents, the documents are effectively prioritized such that they can be reviewed together, saving valuable time and cutting costs….
20090094086    “AUTOMATIC ASSIGNMENT FOR DOCUMENT REVIEWING”
 [0025] – Constraints for reviewing documents: 
“In one implementation, the document is uploaded manually into the review system and constraints can be specified manually and globally as well….another set of reviewers must review at least thirteen but no more than fifteen in a given time period…”
2005/0004950     “System And Method For Electronically Managing Remote Review Of Documents”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Ross whose telephone number is (571) 270-1555.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu, can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Scott Ross/
Examiner - Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623